Citation Nr: 1111644	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  05-02 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased rating for the Veteran's service-connected orthopedic manifestation, residuals, shell fragment wounds, spondylolysis, lumbosacral area with laminectomy and levoscoliosis and spurring L4 ("lumbar spine disability"), evaluated as 10 percent disabling prior to August 8, 2008, on a schedular basis.

2.  Entitlement to an increased rating for the Veteran's service-connected orthopedic manifestation, residuals, shell fragment wounds, spondylolysis, lumbosacral area with laminectomy and levoscoliosis and spurring L4 ("lumbar spine disability"), evaluated as 10 percent disabling prior to August 8, 2008, on an extraschedular basis.

3.  Entitlement to an increased rating for the Veteran's service-connected orthopedic manifestation, residuals, shell fragment wounds, spondylolysis, lumbosacral area with laminectomy and levoscoliosis and spurring L4 ("lumbar spine disability"), evaluated as 40 percent disabling since August 8, 2008, on a schedular basis.

4.  Entitlement to an increased rating for the Veteran's service-connected orthopedic manifestation, residuals, shell fragment wounds, spondylolysis, lumbosacral area with laminectomy and levoscoliosis and spurring L4 ("lumbar spine disability"), evaluated as 40 percent disabling since August 8, 2008, on an extraschedular basis.

5.  Entitlement to service connection for a scar over the left eye.

6.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety disorder, and depression, and to include as due to the Veteran's service-connected orthopedic manifestation, residuals, shell fragment wounds, spondylolysis, lumbosacral area with laminectomy and levoscoliosis and spurring L4 ("lumbar spine disability").

7.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to August 1971.  The Veteran was awarded two Purple Heart awards during his military service.

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The August 2003 decision increased the Veteran's current rating for his lumbar spine disability from 20 percent to 30 percent, by assigning a 10 percent disability rating for the orthopedic manifestations of the Veteran's lumbosacral spine disorder and two separate 10 percent ratings for the Veteran's neurological manifestations of the right and left lower extremities.  The Veteran limited his appeal to the matter of the orthopedic manifestations, including the issue of whether he should be assigned an additional separate 10 percent rating for his arthritis of the spine. 

After the Board remanded the case to the RO in March 2008, the Appeals Management Center (AMC) in a May 2009 rating decision increased the Veteran's disability rating for his orthopedic manifestations from 10 percent to 40 percent, effective from August 8, 2008.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating the Veteran is presumed to be seeking the highest possible rating unless he expressly indicates otherwise).

After the remand development was completed, the case was returned to the Board.  In July 2009, the Board issued a decision denying the Veteran's claims for:  (1) entitlement to service connection for arthritis of both knees, to include as secondary to a service-connected lumbar spine disorder; (2) entitlement to a separate compensable evaluation for arthritis of the lumbosacral spine; (3) entitlement to an increased rating for the Veteran's service-connected orthopedic manifestation, residuals, shell fragment wounds, spondylolysis, lumbosacral area with laminectomy and levoscoliosis and spurring L4, evaluated as 10 percent disabling prior to August 8, 2008, on a schedular and extraschedular basis; and (4) entitlement to an increased rating for the Veteran's service-connected orthopedic manifestation, residuals, shell fragment wounds, spondylolysis, lumbosacral area with laminectomy and levoscoliosis and spurring L4, evaluated as 40 percent disabling since August 8, 2008, on a schedular and extraschedular basis.

The Veteran appealed the denials to the United States Court of Appeals for Veterans Claims (Court).  In a January 2010 Joint Motion for Remand (Joint Motion), the parties asked that only the portion of the Board's July 2009 decision pertaining to the claims of (1) entitlement to an increased rating for the Veteran's service-connected orthopedic manifestation, residuals, shell fragment wounds, spondylolysis, lumbosacral area with laminectomy and levoscoliosis and spurring L4, evaluated as 10 percent disabling prior to August 8, 2008, on a schedular and extraschedular basis, and (2) entitlement to an increased rating for the Veteran's service-connected orthopedic manifestation, residuals, shell fragment wounds, spondylolysis, lumbosacral area with laminectomy and levoscoliosis and spurring L4, evaluated as 40 percent disabling since August 8, 2008, on a schedular and extraschedular basis, be vacated and the matters be remanded to the Board for readjudication and disposition consistent with the Joint Motion.  In January 2010, the Court granted the Joint Motion and vacated the requested portions of the July 2009 Board decision.  The Court then remanded the case to the Board for readjudication and disposition consistent with that Motion.

This appeal also comes before the Board from an October 2009 rating decision of the VA RO in Nashville, Tennessee, which, in pertinent part, denied the Veteran's claim for service connection for PTSD.

The Board notes that the psychiatric claim on appeal has been developed by the RO to include only PTSD.  However, the Court of Appeals for Veterans Claims (CAVC or Court) has recently held that the scope of a mental health disorder claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the PTSD claim has been recharacterized as one claim for any psychiatric disorder.  The Board recognizes that the Veteran was previously denied service connection for a nervous disorder in April 1978.  However, due to this broadening of the issue, the Board finds that the nervous disorder claim (which is now encompassed in the acquired psychiatric disorder claim) is not a new and material evidence claim and is instead an original claim for service connection.  Therefore, the Board will not address whether new and material evidence has been submitted to reopen the nervous disorder claim in adjudicating the acquired psychiatric disorder claim.

This appeal also comes before the Board from a June 2010 rating decision of the VA RO in Nashville, Tennessee, which, in pertinent part, denied the Veteran's claim for service connection for a scar over the left eye.

Further, throughout the appeal, the Veteran has indicated that he is currently unemployed because of his service-connected disabilities.  Thus, the Veteran's allegations raise a claim for TDIU.  This claim is added to the Veteran's appeal consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issue of entitlement to service connection for ischemic heart disease has been raised by the record in a March 2010 claim, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The issue was deferred in a June 2010 rating decision, but to date the issue has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of:  (1) entitlement to an increased rating for the Veteran's service-connected orthopedic manifestation, residuals, shell fragment wounds, spondylolysis, lumbosacral area with laminectomy and levoscoliosis and spurring L4, evaluated as 10 percent disabling prior to August 8, 2008, on an extraschedular basis; (2) entitlement to an increased rating for the Veteran's service-connected orthopedic manifestation, residuals, shell fragment wounds, spondylolysis, lumbosacral area with laminectomy and levoscoliosis and spurring L4, evaluated as 40 percent disabling since August 8, 2008, on a schedular basis; (3) entitlement to an increased rating for the Veteran's service-connected orthopedic manifestation, residuals, shell fragment wounds, spondylolysis, lumbosacral area with laminectomy and levoscoliosis and spurring L4, evaluated as 40 percent disabling since August 8, 2008, on an extraschedular basis; (4) entitlement to service connection for a scar over the left eye; (5) entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression, and anxiety disorder, and to include as due to the Veteran's service-connected orthopedic manifestation, residuals, shell fragment wounds, spondylolysis, lumbosacral area with laminectomy and levoscoliosis and spurring L4; and, (6) entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AMC in Washington, DC.



FINDINGS OF FACT

1.  Prior to August 8, 2008, the Veteran's lumbar spine disability was manifested by flexion to 95 degrees, extension to 20 degrees, left and right lateral flexion to 40 degrees, and right and left lateral rotation to 30 degrees.  

2.  Prior to August 8, 2008, the Veteran's lumbar spine disability was not manifested by moderate limitation of motion of the lumbar spine.

3.  Prior to August 8, 2008, the Veteran's lumbar spine disability was not manifested by incapacitating episodes.

4.  Prior to August 8, 2008, the Veteran's lumbar spine disability was not manifested by muscle spasm or guarding severe enough to result in an abnormal gait or an abnormal contour of the spine.  


CONCLUSION OF LAW

Prior to August 8, 2008, the criteria for a disability rating in excess of 10 percent for the Veteran's service-connected orthopedic manifestation, residuals, shell fragment wounds, spondylolysis, lumbosacral area with laminectomy and levoscoliosis and spurring L4, on a schedular basis, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5292 (in effect prior to September 26, 2003), 5293 (in effect from September 23, 2002, through September 25, 2003), 5243 (effective September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss whether the claim has been properly developed for appellate review.  The Board will then address the claim on its merits, providing relevant VA case law, regulations and statutory provisions, the relevant factual background, and an analysis of its decision.
Notice and Assistance

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty to assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in July 2003, May 2008, and June 2008 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, and an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The May 2008, June 2008 letters, and a letter dated in May 2009, also provided the Veteran with information concerning the evaluation and effective date that could be assigned should his claim be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The May 2008, June 2008, and May 2009 letters were not provided before the initial RO adjudication of his claim.  However, since providing the additional VCAA notice letters, the RO has readjudicated the claim in the May 2009 Supplemental Statement of the Case (SSOC) - including considering additional evidence received in response to the notices and since the initial rating decision at issue and Statement of the Case (SOC).  This is important to point out because if the VCAA notice provided was inadequate or incomplete, this timing error may be effectively "cured" by providing any necessary notice and then going back and readjudicating the claim, including in a SOC or SSOC, such that the intended purpose of the notice is not frustrated and the Veteran is given ample opportunity to participate effectively in the adjudication of his claim.  In other words, this timing error in the provision of the notice is ultimately inconsequential and, therefore, at most nonprejudicial, i.e., harmless error.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  For all of these reasons, the Board concludes that the appeal may be adjudicated without a remand for further notification.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  His STRs, personnel records, and post-service VA and private treatment records have been obtained.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  He has been afforded VA examinations.  For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

The Board is also satisfied as to substantial compliance with its March 2008 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  This included scheduling the Veteran for another VA examination - which he had in August 2008, sending the Veteran additional VCAA notice - which he had in May 2008 and June 2009, obtaining the Veteran's private treatment records from Dr. C.G. - which were obtained and added to the claims file, and then readjudicating his claim - which was completed in the May 2009 SSOC.  


Increased Rating Claim

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate DCs.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  

Where an increase in an existing disability rating based upon established entitlement to compensation is at issue, the present level of disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  A more recent decision of the Court, however, has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider whether the rating should be "staged."  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of a staged rating would be necessary.  The relevant temporal focus for adjudicating the level of disability of an increased rating claim is from the time period one year before the claim was filed - so, here, June 2002, until VA makes a final decision on the claim.  See Hart, 21 Vet. App. at 505.  See also 38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) (2010).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2010).  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Veteran's increased rating claim was filed in June 2003.  The Board observes that, during the course of this appeal, effective September 26, 2003, VA revised the criteria for evaluating spine disorders.  See 68 Fed. Reg. 51,454-51,458 (2003).  
In this regard, the Board notes that VA's General Counsel has held that where a law or regulation changes during the pendency of a claim for a higher rating, the Board must first determine whether the revised version is more favorable to the Veteran.  In so doing, it may be necessary for the Board to apply both the old and new versions of the regulation.  If the revised version of the regulation is more favorable, the retroactive reach of that regulation under 38 U.S.C.A. § 5110(g) can be no earlier than the effective date of that change.  The Board must apply both the former and the revised versions of the regulation for the period prior and subsequent to the regulatory change, but an effective date based on the revised criteria may be no earlier than the date of the change.  As such, VA must consider the claim pursuant to the former and revised regulations during the course of this appeal.  See VAOPGCPREC 3-2000, 65 Fed. Reg. 33,422 (2000); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  

In the August 2003 rating decision, the December 2004 SOC, the May 2009 rating decision, and the May 2009 SSOC, the RO addressed both sets of amendments.  Therefore, the Board may also consider these amendments without first determining whether doing so will be prejudicial to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Throughout the appeal, the Veteran's lumbar spine disability has been rated under DCs 5292 and 5293 (the old spine regulations) and DC 5243 (the new spine regulations).  38 C.F.R. § 4.71a.

Under the former DC 5292 (in effect prior to September 26, 2003), slight limitation of motion of the lumbar spine was to be rated as 10 percent disabling.  A higher 20 percent rating required that the Veteran had moderate limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a.

The words "slight," "mild," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2010).  It should also be noted that the use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2010).

Former DC 5293 (in effect from September 23, 2002, through September 25, 2003) provided that intervertebral disc syndrome (IVDS) (preoperatively or postoperatively) was to be rated either on the total duration of incapacitating episodes over the past 12 months or by combining (under 38 C.F.R. § 4.25 (West 2002)) separate ratings of its chronic orthopedic and neurologic manifestations along with ratings for all other disabilities, whichever method results in the higher rating.  38 C.F.R. § 4.71a.

Former DC 5293 (in effect from September 23, 2002, through September 25, 2003) provided a 10 percent rating for IVDS with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A higher 20 percent rating was warranted for IVDS with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  38 C.F.R. § 4.71a. 
	
For purposes of evaluations under revised DC 5293 (now 5243, see below), an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly or nearly so.  See 67 Fed. Reg. 54,345, 54,349 and Note (1) (codified at 38 C.F.R. § 4.71a, DC 5293 and Note (1) (2003)).  

As noted above, effective September 26, 2003, VA again revised the criteria for rating spinal disorders.  These revisions consist of a new rating formula encompassing such disabling symptoms as pain, ankylosis, limitation of motion, muscle spasm, and tenderness.  These changes are listed under DCs 5235-5243, with DC 5243 now embodying the recently revised provisions of the former DC 5293 (for IVDS).  

Under DC 5243, IVDS warrants a 10 percent rating when there is evidence of incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months.  A higher 20 percent rating requires evidence of incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  38 C.F.R. § 4.71a.   

Under the new regulations, a 10 percent evaluation is also warranted under the General Rating Formula for Diseases and Injuries of the Spine when forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or, when the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or, when there is muscle spasm, guarding, or localized tenderness that does not result in an abnormal gait or abnormal spinal contour; or, when there is vertebral body fracture with loss of 50 percent of more of height.  38 C.F.R. § 4.71a.

A higher 20 percent evaluation is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, when there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a.

Under these revisions, the "combined range of motion" refers to the sum of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is from 0 to 90 degrees, extension is from 0 to 30 degrees, left and right lateral flexion are from 0 to 30 degrees, and left and right lateral rotation are from 0 to 30 degrees.  38 C.F.R. § 4.71a, DCs 5235 to 5243, Note (2).

When an evaluation of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable DC, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

If a Veteran is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable.  Johnston, 10 Vet. App. at 85.

The Board will now apply these criteria to the facts of the case. 

In July 2003, the Veteran was afforded a VA examination.  The Veteran reported constant pain.  The Veteran did not wear a back brace.  Following a physical examination, the VA examiner determined that the Veteran's lumbar spine was manifested by flexion to 95 degrees with pain, extension to 20 degrees with pain, left and right lateral flexion to 40 degrees, and right and left lateral rotation to 30 degrees.  The Veteran's combined range of motion of the thoracolumbar spine was 255 degrees.  The VA examiner concluded that the Veteran had some tenderness, but did not have any muscle spasms.  The Veteran's gait was normal.  

The VA and private outpatient treatment records dated prior to August 8, 2008, do not provide contrary results.

Thus, applying the above criteria to these facts, the Board finds that, prior to August 8, 2008, the Veteran's service-connected lumbar spine disability was not manifested by moderate limitation of motion of the lumbar spine.  Specifically, the Veteran had completely normal ranges of motion of his lumbar spine in all directions.  Thus, the Veteran is not entitled to a rating higher than 10 percent prior to August 8, 2008, under DC 5292.  Additionally, the evidence of record does not establish that the Veteran has experienced any incapacitating episodes due to his lumbar spine symptoms prior to August 8, 2008.  The Veteran did not report experiencing any incapacitating episodes at his July 2003 VA examination.  Therefore, the Veteran is not entitled to a rating higher than 10 percent prior to August 8, 2008, under DCs 5293 or 5243.  Further, the Veteran's lumbar spine disability did not display forward flexion of the thoracolumbar spine limited to 60 degrees.  Specifically, the Veteran's forward flexion of the lumbar spine was 95 degrees (normal is 90 degrees) at the July 2003 VA examination.  Additionally, the combined range of motion of the thoracolumbar spine was not limited to 120 degrees or less prior to August 8, 2008.  Specifically, the Veteran's combined range of motion of the thoracolumbar spine was 255 degrees at the July 2003 VA examination.  Finally, the Veteran's lumbar spine disability was not manifested by muscle spasm or guarding.  Thus, the Veteran is also not entitled to a rating higher than 10 percent prior to August 8, 2008, under the General Rating Formula for Diseases and Injuries of the Spine under DC 5243.  38 C.F.R. § 4.71a.

In addition, the measurements taken at the VA examination included consideration of the Veteran's pain following repetitive use.  Therefore, the evidence does not warrant a higher rating because, even when considering the Veteran's pain, the Veteran's ranges of motion were not severe enough to meet the requirements for a higher 20 percent rating prior to August 8, 2008.  38 C.F.R. §§ 4.40, 4.45, 4.71a.  See DeLuca, 8 Vet. App. at 206; Johnston, 10 Vet. App. at 85.

Further, the Board notes that the Veteran is already in receipt of separate ratings for the neurological manifestations in his lower extremities.

The Veteran's lay testimony concerning the severity of his lumbar spine disability is unsubstantiated and, thus, probatively outweighed by the objective medical findings to the contrary.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1991); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  See also 38 C.F.R. § 3.159(a)(2); Rucker v. Brown, 10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See, too, Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) (indicating the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence).

The Veteran's lumbar spine disability has never met the requirements for a higher rating since one year prior to filing his claim, so the Board cannot "stage" this rating under Hart v. Mansfield, 21 Vet. App. 505 (2007).

For these reasons and bases, the preponderance of the evidence is against the Veteran's claim - in turn meaning there is no reasonable doubt to resolve in his favor and his claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3 (2010); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Prior to August 8, 2008, an increased rating for the Veteran's service-connected orthopedic manifestation, residuals, shell fragment wounds, spondylolysis, lumbosacral area with laminectomy and levoscoliosis and spurring L4, on a schedular basis, is denied.


REMAND

Inasmuch as the Board regrets the additional delay of this matter, a remand is required before the remaining claims can be properly adjudicated.  

Scar Claim

The Board has determined that the Veteran filed a timely Notice of Disagreement (NOD) in July 2010 in response to the June 2010 rating decision that denied his claim for service connection for a scar over the left eye.  Thus, the RO must now respond to the Veteran's July 2010 NOD with a SOC addressing the issue.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Extraschedular Evaluations for Increased Rating Claims

As previously mentioned, a January 2010 Joint Motion by the Court vacated the issues of (1) entitlement to an increased rating for the Veteran's service-connected orthopedic manifestation, residuals, shell fragment wounds, spondylolysis, lumbosacral area with laminectomy and levoscoliosis and spurring L4, evaluated as 10 percent disabling prior to August 8, 2008, and (2) entitlement to an increased rating for the Veteran's service-connected orthopedic manifestation, residuals, shell fragment wounds, spondylolysis, lumbosacral area with laminectomy and levoscoliosis and spurring L4, evaluated as 40 percent disabling since August 8, 2008, and remanded the matters to the Board for readjudication and disposition consistent with the Joint Motion.  Specifically, the July 2009 Board decision was vacated because the Board relied upon inadequate reasons and bases for its reasons to not refer the increased rating claims for extraschedular consideration.  

In regards to the Veteran's service-connected lumbar spine disability, the Board is precluded from assigning an extraschedular rating in the first instance.  See Bagwell v. Brown, 9 Vet. App. 237, 238-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).  See Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

The Court has further clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  Id.

The AMC, in the May 2009 SSOC, declined to refer this case to the Under Secretary for Benefits or to the Director of Compensation and Pension Service for consideration of these claims on an extraschedular basis under the provisions of 38 C.F.R. § 3.321(b) (West 2002).

However, because there is medical and lay evidence of record indicating that the Veteran's service-connected lumbar spine disability has significant effects on his occupation, the remaining increased rating claims must be referred to this authority for special consideration under 38 C.F.R. § 3.321(b).

Throughout his appeal, the Veteran has indicated that he is unable to work due to his service-connected lumbar spine disability.  At the July 2003 VA examination, the Veteran reported that he stopped working as a welder in July 2002 due to, in part, his back pain.  Additionally, the August 2008 VA examiner, following a physical examination of the Veteran, determined that the Veteran's service-connected lumbar spine disability had a significant effect on his occupation.  The VA examiner determined that the effects of the Veteran's lumbar spine disability on his occupational activities included decreased mobility, problems with lifting and carrying, lack of stamina, weakness or fatigue, decreased strength, and lower extremity pain.  The VA examiner concluded that the Veteran was "unable to perform usual duties as a welder due to back pain and requirement for narcotics for pain management."  In regards to the Veteran's daily activities, the VA examiner determined that the Veteran's service-connected lumbar spine disability would have a severe effect on chores and shopping and would prevent him from exercise, sports, and recreation.
Therefore, in light of the January 2010 Joint Motion, the Board is compelled to remand the claims for (1) entitlement to an increased rating for the Veteran's service-connected orthopedic manifestation, residuals, shell fragment wounds, spondylolysis, lumbosacral area with laminectomy and levoscoliosis and spurring L4, evaluated as 10 percent disabling prior to August 8, 2008, on an extraschedular basis, and (2) entitlement to an increased rating for the Veteran's service-connected orthopedic manifestation, residuals, shell fragment wounds, spondylolysis, lumbosacral area with laminectomy and levoscoliosis and spurring L4, evaluated as 40 percent disabling since August 8, 2008, on an extraschedular basis, for immediate referral to the Director of the Compensation and Pension Service or other designate in accordance with 38 C.F.R. § 3.321(b) for consideration of whether these benefits are warranted on an extraschedular basis.

Acquired Psychiatric Disorder Claim (to Include PTSD)

Service connection may be granted if the evidence demonstrates that a current disorder resulted from an injury or disease that was incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  Stated somewhat differently, to establish entitlement to service connection, there must be: (1) a medical diagnosis of a current disorder; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disorder.  Hickson v. West, 12 Vet. App. 247, 252 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).

Service connection for PTSD in particular requires medical evidence diagnosing the disorder in accordance with VA regulations; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of a veteran's service, his or her lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2010); see also 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d) (pertaining to combat veterans).

Here, in regards to a current disorder, the Veteran was diagnosed with an anxiety disorder and "probable PTSD" in an October 2009 VA outpatient treatment visit.  However, the Veteran does not currently have a DSM-IV diagnosis of PTSD.

In regards to an in-service incurrence, the Veteran's STRs are devoid of any treatment or complaints related to an acquired psychiatric disorder.  However, the evidence of record indicates that the Veteran served in the Republic of Vietnam and was awarded two Purple Heart Awards for this service.  As such, the record clearly indicates that the Veteran was exposed to combat, and accordingly, his assertions regarding events during combat are to be presumed if consistent with the time, place, and circumstances of such service, thereby relaxing the adjudicative evidentiary requirements for determining what happened in service.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d); See Caluza v. Brown, 7 Vet. App. 498 (1995); See also Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996); Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  Accordingly, the Board finds that the Veteran's reported stressor of mortar attacks has been verified by his combat military service.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disorder or persistent or recurrent symptoms of a disorder, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disorder or persistent or recurrent symptoms of a disorder may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  See also 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).   

Although the Veteran was provided a VA psychiatric examination in November 2008, the VA examiner did not provide a medical nexus opinion addressing whether the Veteran's current acquired psychiatric disorder is related to his active military service, to include as due to his service-connected disabilities.  The claims file contains statements from the Veteran indicating that his depression is related to his service-connected lumbar spine disability.  The Board notes that the claims file contains two positive nexus opinions dated in the 1980s from the Veteran's private physicians determining that the Veteran's depression may be related to his service-connected lumbar spine disability.  However, since filing his service connection claim, the Veteran does not have a current diagnosis of depression.  Therefore, the Board finds that a new VA examination and medical opinion are necessary to determine the nature and etiology of the Veteran's acquired psychiatric disorder, to include any PTSD, anxiety disorder, and depression.

Lumbar Spine Disability Schedular Claim since August 8, 2008

The Veteran's last VA examination to assess the current severity of his service-connected lumbar spine disability was in August 2008.  A VA medical opinion was obtained in February 2009, but this did not involve a physical examination of the Veteran.  Thus, this evidence is inadequate to assess the Veteran's current level of severity, since the August 2008 VA examination is over two years old.  Therefore, a new VA examination is required to assess the current level of severity of the Veteran's service-connected lumbar spine disability.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (where the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  See also, VAOPGCPREC 11-95 (April 7, 1995) and Green v. Derwinski, 1 Vet. App. 121 (1991).

Additionally, the most recent treatment records from the Knoxville, Tennessee, VA Medical Center (VAMC) are dated from February 2010.  The most recent treatment records from the Nashville, Tennessee, VAMC are dated from September 2007.  All pertinent treatment records since these dates should be obtained and added to the claims file. 

TDIU Claim

Total disability is considered to exist when there is any impairment that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) (2010).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability, that is, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a) (2010).  In such an instance, if there is only one service-connected disability, it must be rated at 60 percent or more.  If there are two or more service-connected disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Id.  Individual unemployability must be determined without regard to any nonservice-connected disabilities or the veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19 (2010); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

Here, the Veteran is currently service-connected for: (1) orthopedic manifestation, residuals, shell fragment wounds, spondylolysis, lumbosacral area with laminectomy and levoscoliosis and spurring L4 ("lumbar spine disability"), evaluated as 40 percent disabling; (2) neurological manifestation and positive straight leg raise of the right lower extremity, evaluated as 10 percent disabling; (3) neurological manifestation and positive straight leg raise of the left lower extremity, evaluated as 10 percent disabling; (4) scars of the left chest, evaluated as 0 percent disabling; and, (5) scars of the legs, evaluated as 0 percent disabling.  He has a combined 50 percent disability rating.  38 C.F.R. § 4.25, TABLE I.  Under VA regulations, his combined 50 percent rating does not meet the schedular criteria to render him eligible for consideration of a TDIU rating under 38 C.F.R. § 4.16(a).  

However, it is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards are required to submit to the Director of Compensation and Pension (C&P) Service for extraschedular consideration of all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  

An assessment for extraschedular referral requires consideration of the Veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b).  The Veteran's age and the effects of non- service-connected disabilities, however, are not factors for consideration.  38 C.F.R. §§ 3.341(a), 4.19.  

The Board must determine if there is some service-connected factor outside the norm that places the Veteran in a different position than other Veterans with a 10 percent combined disability rating.  Van Hoose, 4 Vet. App. at 361.  The fact that the Veteran is unemployed or has difficulty obtaining employment is not enough as a schedular rating provides recognition of such disability.  Rather, the Veteran need only be capable of performing the physical and mental acts required by employment.  Id.  The schedular criteria contemplate compensating a Veteran for considerable loss of working time from exacerbations proportionate to the severity of the disability.  38 C.F.R. § 4.1.

The Board must now consider whether the evidence otherwise demonstrates that the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.  A VA examination in this regard has not yet been afforded to the Veteran.  As previously described above, the claims file contains medical and lay evidence of record indicating that the Veteran's service-connected disabilities, particularly his lumbar spine disability and his bilateral lower extremity disabilities, have significant effects on his occupation.  Therefore, the Board finds that the Veteran must be afforded a VA examination to determine whether his service-connected disabilities preclude him from performing substantially gainful employment.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Here, a VA examination is necessary in order to provide a current assessment of the Veteran's employability.

Accordingly, the case is REMANDED for the following actions:

1.  Issue a SOC addressing the Veteran's claim of entitlement to service connection for a scar over the left eye.  Advise the Veteran of the date on which the time allowed for perfecting a timely substantive appeal of this claim expires.  If the Veteran perfects his appeal by submitting a timely and adequate substantive appeal, then the RO should return the claim to the Board for the purpose of appellate disposition, if the claim remains denied.

2.  Refer the claims of (1) entitlement to an increased rating for the Veteran's service-connected orthopedic manifestation, residuals, shell fragment wounds, spondylolysis, lumbosacral area with laminectomy and levoscoliosis and spurring L4, evaluated as 10 percent disabling prior to August 8, 2008, on an extraschedular basis, and (2) entitlement to an increased rating for the Veteran's service-connected orthopedic manifestation, residuals, shell fragment wounds, spondylolysis, lumbosacral area with laminectomy and levoscoliosis and spurring L4, evaluated as 40 percent disabling since August 8, 2008, on an extraschedular basis, to the Director of Compensation and Pension Service, pursuant to the provision of 38 C.F.R. § 3.321(b) for consideration of whether these benefits are warranted on an extraschedular basis.  This referral is mandatory, although the decision of whether to actually award an extra-schedular rating remains to be decided by the Director of C&P Service or designate.
3.  Obtain all pertinent VA outpatient treatment records from the Knoxville, Tennessee, VAMC since February 2010 that have not been secured for inclusion in the record.

Obtain all pertinent VA outpatient treatment records from the Nashville, Tennessee, VAMC since September 2007 that have not been secured for inclusion in the record.

Ensure that the Veteran has not been recently treated by any other VAMCs.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

4.  Ask the Veteran whether he has recently been treated by any private providers for his service-connected lumbar spine disability, and obtain a list of those providers.  Obtain any available records.  

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

5.  After obtaining the above records, provide a VA examination to the Veteran in order to evaluate the severity of his lumbar spine disability.

The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  Ask the examiner to discuss all findings in terms of all the applicable diagnostic codes, particularly DC 5243.  The pertinent rating criteria must be provided to the examiner, and the findings reported must be sufficiently complete to allow for rating under all alternate criteria.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND at whatever location it is scheduled, and to cooperate in the development of his case.  The consequences of his failure to report for a VA examination may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2010).

6.  After obtaining the above records, schedule the Veteran for an appropriate psychiatric examination.  Properly notify the Veteran of the examination by sending notice of the details of the examination to the Veteran at his correct address.  Send the notice with sufficient time in advance to allow the Veteran to attend the examination.

All indicated tests and studies (to include psychological testing, as appropriate) should be accomplished, and all clinical findings should be reported in detail.  The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.  

The examiner must express an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran has PTSD that is based upon his verified in-service combat stressors, or any other acquired psychiatric disorder, to include an anxiety disorder and depression, that is related to the Veteran's active military service, to include as due to the Veteran's service-connected disabilities.    

As part of the examination, the examiner should discuss any links between the Veteran's current symptomatology and his verified in-service combat stressors.  

Specifically, the examiner should review and comment upon the private medical opinions dated in the 1980s that provide a positive nexus between the Veteran's depression and his service-connected lumbar spine disability.

A complete rationale should be provided for any opinion or conclusion.  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND at whatever location it is scheduled, and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655.

7.  After obtaining the above records, schedule the Veteran for an appropriate VA examination to obtain an opinion concerning the extent of functional and industrial impairment resulting from the Veteran's service-connected disabilities of: (1) orthopedic manifestation, residuals, shell fragment wounds, spondylolysis, lumbosacral area with laminectomy and levoscoliosis and spurring L4 ("lumbar spine disability"); (2) neurological manifestation and positive straight leg raise of the right lower extremity; (3) neurological manifestation and positive straight leg raise of the left lower extremity; (4) scars of the left chest; and, (5) scars of the legs.  The opinion should address whether his service-connected disabilities alone, or in combination, are so disabling as to render him unemployable.  The Veteran's age and the effects of nonservice-connected disabilities cannot be factors for consideration in making the determination.  However, effects of treatments and medications used to treat the service-connected disabilities must be considered in the opinion.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available to the examiner.  All necessary tests and studies should be conducted.

If the examiner is unable to reach an opinion without resort to speculation, the examiner should identify the information needed to provide the requested opinion, such as relevant testing, a specialist's opinion, or other data needed.  Thereafter, necessary development should be completed.

The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND and to cooperate in the development of his case.  The consequences of failure to report for a VA examination without good cause may include denial of his claim.  38 C.F.R. § 3.655.

8.  After the above actions have been completed, readjudicate the Veteran's claims for: (1) entitlement to an increased rating for the Veteran's service-connected orthopedic manifestation, residuals, shell fragment wounds, spondylolysis, lumbosacral area with laminectomy and levoscoliosis and spurring L4, evaluated as 10 percent disabling prior to August 8, 2008, on an extraschedular basis; (2) entitlement to an increased rating for the Veteran's service-connected orthopedic manifestation, residuals, shell fragment wounds, spondylolysis, lumbosacral area with laminectomy and levoscoliosis and spurring L4, evaluated as 40 percent disabling since August 8, 2008, on a schedular basis; (3) entitlement to an increased rating for the Veteran's service-connected orthopedic manifestation, residuals, shell fragment wounds, spondylolysis, lumbosacral area with laminectomy and levoscoliosis and spurring L4, evaluated as 40 percent disabling since August 8, 2008, on an extraschedular basis; (4) entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression, and anxiety disorder, and to include as due to the Veteran's service-connected orthopedic manifestation, residuals, shell fragment wounds, spondylolysis, lumbosacral area with laminectomy and levoscoliosis and spurring L4; and, (5) entitlement to a TDIU.  

The RO/AMC is reminded that in making a determination as to whether a TDIU may be granted based upon extraschedular considerations that the RO/AMC must fully discuss why, or why not, it is sending the claim to the Director of VA Compensation and Pension.  

If the claims remain denied, issue to the Veteran and his representative a SSOC, and afford the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


